PER CURIAM.
Albert Hamm, Jr. was charged with violating three conditions of his probation. After a hearing, the trial judge revoked Hamm’s probation and sentenced him to twenty-four months imprisonment. The trial judge entered no written order revoking Hamm’s probation and stating therein which condition or conditions he had violated as contemplated by Florida Rule of Criminal Procedure 3.790(b).
Because the record on appeal contains no transcript of the probation revocation hearing, we cannot determine whether the evidence at the hearing supported the trial court’s revocation of Hamm’s probation. Therefore, the case is remanded to the trial court for the entry of a written order revoking Hamm’s probation and indicating which condition or conditions of probation were found to have been violated.
RYDER, C.J., and SCHEB and FRANK, JJ., concur.